       Case 9:19-cv-00021-DWM Document 47 Filed 05/21/20 Page 1 of 2

                                                                          FILED
                   IN THE UNITED STATES DISTRICT COURT
                                                                                MAY 2 1 2020
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION                              Cieri<   u.s. District court
                                                                                District Of Montana
                                                                                     M\18()Ula




UNITED STATES FIRE INSURANCE                          CV 19-21-M-DWM
COMPANY,

          Plaintiff/Counter-Defendant,
                                                             ORDER
        vs.

GREATER MISSOULA FAMILY
YMCA,

              Defendant/Counter-Claimant.


      On May 7, 2020, the Court determined that an award of attorneys' fees and

costs was appropriate under Montana law and requested that Defendant Greater

Missoula Family YMCA ("YMCA") submit documentation supporting an award

amount. (Doc. 40.) On May 8, before a final amount was awarded, Plaintiff

United States Fire Insurance Company ("US Fire") filed a notice of appeal,

appealing both this Court's April 9, 2020 Judgment and the May 7, 2020 Fees

Award. (Doc. 41.) US Fire now argues that its notice divested this Court of

jurisdiction over a final amount determination. (Doc. 46.) US Fire is incorrect.

      Generally, the filing of a notice of appeal divests a district court of

jurisdiction with respect to the issues on appeal. See Nat. Res. Def Council, Inc.

v. Sw. Marine Inc., 242 F.3d 1163, 1166 (9th Cir. 2001). However, "an order

                                            1
       Case 9:19-cv-00021-DWM Document 47 Filed 05/21/20 Page 2 of 2



'finding [a party] liable for attorney's fees and costs but without determining the

specific amount of that award is not a final and appealable order."' Jensen Elec.

Co. v. Moore, Caldwell, Rowland & Dodd, Inc., 873 F .2d 1327, 1329 (9th Cir.

1989) (quoting Gates v. Central Sts. Teamsters Pension Fund, 788 F .2d 1341,

1343 (8th Cir. 1986)). Because US Fire's appeal of the fees award was premature,

the Court can, and will, determine the amount to be awarded.

      YMCA requests an award of $78,110.50 in attorneys' fees and $2,141.95 in

costs, or a total of $80,252.45. (Doc. 42.) US Fire does not object to either the

reasonableness of the rates or the hours billed but does object to the award of

"fees-for-fees." (Doc. 46.) US Fire argues YMCA's fee award should be reduced

by $5,221.00 for the time it spent both litigating its entitlement to fees and

preparing its request in response to the Court's May 7 Order. (Id.) The Court

agrees. See Swapinski v. Lincoln Cty., 357 P.3d 329, 333 (Mont. 2015).

      Accordingly, IT IS ORDERED that attorneys' fees and costs are awarded to

YMCA in the amount of$75,031.45.
                            ,,...
      DATED this     'J.1     day of May, 2020.




                                                        loy, District Judge
                                                        istrict Court




                                           2
